Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment/response filed on December 28, 2020 have been received.
Claims 5 and 28 are canceled by applicant.
Claims 1, 2, 4, 6, 8, 10, 11, 13-15, 17-21, 23-25, 27, 29, 31-34, 67, 68, 70-72, 74, 76, 77, 79-81, 83, 85, 86, 88-90 and 92 are pending in this application, claims 67, 68, 70-72, 74, 76, 77, 79-81, 83, 85, 86, 88-90 and 92 are withdrawn from further consideration (see Restriction/Election below), and claims 1, 2, 4, 6, 8, 10, 11, 13, 15, 17-21, 23-25, 27, 29 and 31-34 were examined on the merits.

Answer to Arguments:
Withdrawn Objection(s) and Rejection(s):
Claim 14 is canceled (amendments filed on 12/28/2020), therefore the objection to claim 14 is not reinstated.
The rejection of claims 27, 30 and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The rejection to claims 1, 2, 4-6, 8 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Cheirsilp et al., is withdrawn due to the amendments to the claims filed on 12/28/2020.
The rejection to claims 10, 11, 13, 15, 17 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Cheirsilp et al., is withdrawn due to the amendments to the claims filed on 12/28/2020.
The rejection of claims 19-21, 23-25, 27-29 and 31-34 under 35 U.S.C. 102(a)(1) as being anticipated by Cheirsilp et al. as evidenced by Montoya et al., is withdrawn due to the amendments to the claims filed on 12/28/2020.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Cheirsilp et al. in view of Ducat et al. (Applied and Environmental Microbiology, April 2012, Volume 78, Number 8, p. 2660–2668).
Regarding claim 1, Cheirsilp et al. teach a method of producing lipids, the method comprising co-culturing a photosynthetic microorganism with a heterotrophic microorganism to produce a culture medium having a titer of lipids of at least 300 mg/L (culturing a mixture of yeast and microalga and producing 2.88 g/L which is equivalent of 2880 mg/L lipid produced) (see for example, p. 363 left-hand column last paragraph, right-hand column “Results and discussion” 1st paragraph, and p. 367 left-hand column last paragraph lines 1-4).
Chlorella vulgaris var. vulgaris) (see for example, p. 363 left-hand column 2nd paragraph line 1).
Regarding claim 4, Cheirsilp et al. teach wherein the cyanobacterium is selected from genera Synechococcus and Chlorella (microalga Chlorella vulgaris var. vulgaris ) (see for example, p. 363 left-hand column 2nd paragraph line 1).
Regarding claim 6, Cheirsilp et al. teach wherein the heterotrophic microorganism comprises a yeast, or an oleaginous yeast (yeast of genera Rhodosporidium, R. glutinis) (see for example, p. 363 left-hand column 2nd paragraph line 1).
Regarding claim 8, Cheirsilp et al. disclose wherein the yeast is selected from genera Rhodosporidium, Yarrowia, and Candida, or from Rhodosporidium toruloides and Yarrowia lipolytica (genera Rhodosporidium, R. glutinis) (see for example, p. 363 left-hand column 2nd paragraph line 1). 

Cheirsilp et al. do not teach the photosynthetic microorganism has been genetically modified to express a sugar transport protein (claim 1).

However, Ducat el al. teach a genetically modified sucrose-exporting Synechococcus elongattu can directly supply carbon source to heterotrophic microorganism which compares with sugarcane (see p. 2666 right-hand column paragraph below Figure 6 legend last 3 lines, p. 2665 left-hand column last paragraph and right-hand column last paragraph-continued on p. 2666 left-hand column 1st paragraph below Table 1.), and further teach co-culturing said genetically modified sucrose-exporting S. elongattu with a heterotrophic microorganism (co-culturing genetically modified Synechococcus elongattus exporting sucrose, i.e., cscB-expressing S. elongattus with heterotrophic yeast, in BG11 medium, cscB-expressing S. elongattus and S. cerevisiae starting cell counts of 2 X 105 to 8.5 X 105 per ml, after 3 days co-culturing) (see for example, p. 2661 left-hand column “Materials and Methods”, p. 2663 left-hand th and 5th paragraphs, p. 2666 left-hand column 2nd paragraph below Table 1, left-hand column paragraph below Figure 6 legend, Figure 6B and its description). 

Therefore, a person of ordinary skill in the art before the effective filing date of the invention recognizing that a photosynthetic microorganism has been genetically modified to express a sugar transport protein (sucrose-exporting S. elongattu) can directly supply usable carbon source to commercially relevant heterotrophic microorganism (as taught by Ducat el al), would have been motivated to substitute a genetically modified sucrose-exporting photosynthetic microorganism taught by Ducat et al. for the photosynthetic microorganism in the method thought by Cheirsilp et al. with a reasonable expectation of success in co-culturing said photosynthetic microorganism that has been genetically modified to express a sugar transport protein with the photosynthetic microorganism according to the method taught by prior art with a reasonable expectation of success in providing the claimed method of producing lipids. The claimed method would have been obvious because substitution of one known photosynthetic microorganism for another photosynthetic microorganism taught by the prior art would have been obvious in view of the teachings of Cheirsilp et al. and Ducat et al. (Also see MPEP 2144.06 II. “Substituting Equivalents”). The motivation, for example, as taught by Ducat el al. would be because the genetically modified photosynthetic microorganism, i.e., sucrose-exporting S. elongattu, can directly supply carbon source to heterotrophic microorganism which compares with sugarcane.


Claims 10, 11, 13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ducat et al. (Applied and Environmental Microbiology, April 2012, Volume 78, Number 8, p. 2660–2668) in view of previously cited Cheirsilp et al.

Regarding claim 10, Ducat el al. teach a method of producing lipids, comprising co-culturing a photosynthetic microorganism with a heterotrophic microorganism, ,and wherein the photosynthetic microorganism has been genetically modified to express a sugar transport protein (co-culturing Synechococcus elongattus exporting sucrose, i.e., cscB-expressing S. elongattus with heterotrophic yeast, in BG11 medium, cscB-expressing S. elongattus and S. cerevisiae starting cell counts of 2 X 105 to 8.5 X 105 per ml, after 3 days co-culturing) (see for example, p. 2661 left-hand column “Materials and Methods”, p. 2663 left-hand column 4th and 5th paragraphs, p. 2666 left-hand column 2nd paragraph below Table 1, left-hand column paragraph below Figure 6 legend, Figure 6B and its description). 
Regarding claim 1, although Ducat el al. do not explicitly teach the “% dry cell weight” of the heterotrophic microorganism of at least 30%, but teach starting viable cell count = 2 X 105 to final viable cell count = 8.5 X 105 per ml after 3 days, therefore Ducat el al.  envisaged the claimed at least 30% of dry cell weight of the heterotrophic microorganism. 
Regarding claim 11, Ducat el al. teach wherein the photosynthetic microorganism comprises a cyanobacterium (sucrose-exporting Synechococcus elongattus) (see for example, p. 2666 left-hand column 2nd paragraph below Table 1).
Regarding claim 13, Ducat el al. teach wherein the cyanobacterium is selected from genera Synechococcus and Chlorella (sucrose-exporting Synechococcus elongattus) (see for example, p. 2666 left-hand column 2nd paragraph below Table 1).
Regarding claim 15, wherein the heterotrophic microorganism comprises a yeast, (yeast S. cerevisiae) (see for example, p. 2666 left-hand column 2nd paragraph below Table 1).
Ducat el al. also teach a genetically modified sucrose-exporting S. elongattu that can directly supply carbon source to heterotrophic microorganism which compares with sugarcane (see p. 2666 right-hand column paragraph below Figure 6 legend last 3 lines, p. 2665 left-hand column last paragraph, right-hand column last paragraph-continued on p. 2666 left-hand column 1st paragraph below Table 1.).


Rhodosporidiuim torloides, Yarrowia lipolytica, and Metschnikowia pulcherrima (claim18).
However regarding claim 17, Cheirsilp et al. teach using heterotrophic microorganism (oleaginous) yeast selected from genera Rhodosporidium, Yarrowia, Metschnikowia, and Candida in co-culture with a photosynthetic microorganism to produce higher biomass concentration and lipids (yeast of genera Rhodosporidium, R. glutinis) (see for example, p. 363 left-hand column 2nd paragraph line 1 and p. 367 right-hand column 1st paragraph).
Regarding claim 18, Cheirsilp et al. also teach wherein the yeast is selected from Rhodosporidiuim torloides, Yarrowia lipolytica, and Metschnikowia pulcherrima (Rhodosporidiuim torloides) (p. 367 right-hand column 2nd paragraph lines 12-13).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention recognizing that sucrose-exporting S. elongattu can directly supply usable carbon source to commercially relevant heterotrophic microorganism (as taught by Ducat el al), would have been motivated to substitute heterotrophic microorganism/yeast taught by Cheirsilp et al. for the heterotrophic microorganism/yeast in the method thought by Ducat et al. with a reasonable expectation of success in co-culturing said heterotrophic microorganism with a photosynthetic microorganism wherein the photosynthetic microorganism has been genetically modified to express a sugar transport protein. The claimed method would have been obvious because substitution of one known heterotrophic microorganism for another heterotrophic microorganism taught by the prior art would have been obvious in view of the teachings of Ducat et al. and Cheirsilp et al. (Also see MPEP 2144.06 II. “Substituting Equivalents”). The motivation, for example, as taught by Ducat el al. would be because the genetically modified photosynthetic microorganism, i.e., sucrose-exporting S. elongattu, can directly supply carbon source to heterotrophic microorganism which compares with sugarcane.


s 19-21, 23-25, 27, 29 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ducat et al. (Applied and Environmental Microbiology, April 2012, Volume 78, Number 8, p. 2660–2668) in view of previously cited Cheirsilp et al.

Regarding claim 19, Cheirsilp et al. teach a method of producing a lipid product, comprising co-culturing a photosynthetic microorganism with a heterotrophic microorganism to yield a lipid product having a target fatty acid profile (culturing a mixture of yeast and microalga and a fatty acid compositional profile similar to that of a plant oil , etc.) (See for example, p. 363 left-hand column last paragraph, and p. 367 right-hand 2nd paragraph last 4 lines).
Regarding claim 20, Cheirsilp et al. teach wherein the lipid product has a fatty acid profile comprising >40% palmitic acid (C"16:0) (41.4% of palmitic acid) (see for example, p. 367 right-hand column Table 2 “% Fatty acid” 5th row).
Regarding claim 21, Cheirsilp et al. teach wherein the lipid product has a fatty acid profile comprising >40% oleic acid (C 18:1) (46.9% oleic acid) (see for example, p. 367 right-hand column 2nd paragraph lines 12-13).
Regarding claim 23, Cheirsilp et al. teach wherein the lipid product has a fatty acid profile comprising >75% of combined palmitic and oleic acids (C. vulgaris mainly contained 47-63% palmitic acid ad 10-37% oleic acid) (see for example, p. 367 right-hand column 2nd paragraph p. 15-17).
Regarding claim 24, Cheirsilp et al. teach wherein the target fatty acid profile matches crude palm mesocarp oil or a fraction thereof (fatty acid composition of lipid extracted from mixed yeast/microalga culture comprising expressed in “%” comprising myristic acid, palmitic acid, palmitoleic acid, stearic acid, linoleic acid, and oleic acid) (see for example, p. 367 right-hand column Table 2.). It should be noted that according to Montoya et al. palm oil fatty acids myristic acid, palmitic acid, palmitoleic acid, stearic acid, linoleic acid, oleic acid (see for example, p. 3 right-hand column 5th paragraph disclosing measurements of palm oil fatty acid composition). 
Chlorella vulgaris var. vulgaris ) (see for example, p. 363 left-hand column 2nd paragraph line 1).
Regarding claim 27, Cheirsilp et al. teach wherein the cyanobacterium is selected from genera Synechococcus and Chlorella (microalga Chlorella vulgaris var. vulgaris ) (see for example, p. 363 left-hand column 2nd paragraph line 1).
Regarding claim 29, Cheirsilp et al. teach wherein the heterotrophic microorganism comprises a yeast or an oleaginous yeast (yeast of genera Rhodosporidium, R. glutinis) (see for example, p. 363 left-hand column 2nd paragraph line 1).
Regarding claim 31, Cheirsilp et al. teach wherein the yeast is selected from genera Rhodosporidium, Yarrowia, and Candida (yeast of genera Rhodosporidium, R. glutinis) (see for example, p. 363 left-hand column 2nd paragraph line 1).
Regarding claim 32, Cheirsilp et al. teach wherein the yeast is selected from Rhodosporidium toruloides and Yarrowia lipolytica (Rhodosporidiuim torloides) (p. 367 right-hand column 2nd paragraph lines 12-13).
Regarding claim 33, Cheirsilp et al. teach wherein the lipid product is a titer of lipids of at least 300 mg/L (producing 2.88 g/L which is equivalent of 2880 mg/L lipid produced) (see for example, p. 367 left-hand column last paragraph lines 1-4).
Regarding claim 34, Cheirsilp et al. teach wherein at least 30% of a continuous culture dry cell weight is the heterotrophic microorganism (ratios of yeast to microalga of 1:1 or 1:3 in mixed culture, which are equivalent to 50% or 33% of heterotrophic microorganism/yeast dry cells) (see for example, p. 365 Table 1. 4th row “Effect of ratio of yeast and microalga”).


However, Ducat el al. teach a genetically modified sucrose-exporting S. elongattu that can directly supply carbon source to heterotrophic microorganism which compares with sugarcane (see p. 2666 right-hand column paragraph below Figure 6 legend last 3 lines, p. 2665 left-hand column last paragraph, right-hand column last paragraph-continued on p. 2666 left-hand column 1st paragraph below Table 1.), and further co-culturing said genetically modified sucrose-exporting S. elongattu with a heterotrophic microorganism (co-culturing genetically modified Synechococcus elongattus exporting sucrose, i.e., cscB-expressing S. elongattus with heterotrophic yeast, in BG11 medium, cscB-expressing S. elongattus and S. cerevisiae starting cell counts of 2 X 105 to 8.5 X 105 per ml, after 3 days co-culturing) (see for example, p. 2661 left-hand column “Materials and Methods”, p. 2663 left-hand column 4th and 5th paragraphs, p. 2666 left-hand column 2nd paragraph below Table 1, left-hand column paragraph below Figure 6 legend, Figure 6B and its description). 

Therefore, a person of ordinary skill in the art before the effective filing date of the invention recognizing that a photosynthetic microorganism has been genetically modified to express a sugar transport protein (sucrose-exporting S. elongattu) can directly supply usable carbon source to commercially relevant heterotrophic microorganism (as taught by Ducat el al), would have been motivated to substitute a genetically modified sucrose-exporting photosynthetic microorganism taught by Ducat et al. for the photosynthetic microorganism in the method thought by Cheirsilp et al. with a reasonable expectation of success in co-culturing said photosynthetic microorganism that has been genetically modified to express a sugar transport protein with the photosynthetic microorganism according to the method taught by prior art with a reasonable expectation of success in providing the claimed method of producing a lipid product. The claimed method would have been obvious because substitution of one known photosynthetic microorganism for another photosynthetic microorganism taught by the prior art would have been obvious in view of the teachings of Cheirsilp et al. and Ducat et al. (Also see MPEP 2144.06 II. “Substituting Equivalents”). The motivation, for example, as taught by Ducat S. elongattu, can directly supply carbon source to heterotrophic microorganism which compares with sugarcane.

Conclusion:
No claim(s) is/are allowed at this time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached on IFP, in general, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651